Guerry, J.
1. The facts in the present case as to the manner of the handling of the transaction are similar in general detail and scheme to those set out in Conley v. State (24121), ante, 401. The Bankers Savings and Loan Company seems to have issued a large amount of stock to Mrs. Lillian Claughton and taken her note for a part payment therefor, and then the defendant, as a part of a general scheme with R. N. Claughton, sold this stock so issued to Mrs. Lillian Claughton to various named parties, including the W. R. Polk named in the present indictment. When a sale was made, stock already issued to Mrs. Lillian Claughton was can-celled in an amount equal to that sold, and new stock issued to the party purchasing. This transaction did not malee the Bankers Savings and Loan Company issuers of the stock, even if they were such a corporation as could have legitimately issued Class “A” stock. The evidence was ample to show that the defendant in this case was a dealer in Class “D” stock, and that the stock sold was Class “D” stock, and that he had no license so to sell.
2. The special assignments of error are without merit, and it was not error to overrule the motion for new trial.

Judgment aiffirmed.


Broyles, O. J., and MacIntyre, J., concur.